DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 12/7/21.  Claims 1, 3, 5, 8, 10, 12, 14, 16, and 18 have been amended.  Claims 6, 13, and 19 are canceled.  Claims 1-5, 7-12, 14-18, and 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 recite the limitation "the probabilities of usage of the data type of the interactive data by the plurality of candidate second entities" in the “sending…” step of claim 1 and “send…” step of claims 8 and 14.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 4, 5, 7, 9, 11, 12, 15, 17, 18, and 20 incorporate the deficiencies of claims 1, 8, and 14, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin et al. (US 2004/0122701 A1) in view of Sier (US 2015/0148621 A1), in view of Kvernvik et al. (US 2016/0203416 A1), and further in view of Rana et al. (US 2010/0185465 A1). 

receiving, by a processor, a request for an analysis of a condition of a first entity, wherein the request comprises at least an identifier of the first entity and an identifier of the condition (para. 110 & 127 of Dahlin); 
identifying, by the processor, an interactive device that is mapped to the identifier of the first entity based on a result of the database query (para. 24, 45, 58, 62, 87, 110, 127 of Dahlin; for example, note that to generate suggestions for improvement, the disease management engine may query the patient to enter treatment compliance information and the health care system may transmit the results to the disease management engine and/or to the healthcare professional for integration with the integrated workflow routine. In response, the disease management engine may transmit instructions to the patient, to the healthcare professional, and/or to provide data generated to a medical data-gathering device controlled by the integrated workflow routine which sends data to the disease management advisor.); 
identifying, by the processor, a data type that is mapped to the identifier of the condition based on the result of the database query (para. 58, 62, 65, 66, 127, and 110 of Dahlin; note that information to be transmitted from the HCP or a clinic may include information entered by the HCP, information entered by other clinic staff (e.g., vital signs), information gathered directly by medical instrumentation devices and electronically placed in the medical record (e.g., results from an electronic network-enabled blood pressure cuff or EKG results), or information entered by the patient (e.g., history of present illness information entered in the waiting room). The information is transmitted from the patient's electronic 
compiling, by the processor, condition data based on at least the identifier of the first entity, the identifier of the condition, and the interactive data (para. 50, 58, 125, and 177 of Dahlin); and 
prior to the analysis of the condition of the first entity being performed by the second entity, loading, by the processor, the condition data to a device associated with the second entity as an input to the analysis of the condition of the first entity (para. 50, 51, 54, 58, 59, and 62 of Dahlin; while a user such as a physician is using the extended EMR workflow of a healthcare EMR system within the physician workflow to write an electronic prescription for a medication to treat a specific condition, the healthcare EMR system provides through a workflow banner display the current patient's DMA's suggestion for the best medication to use based on the patient's current condition and past medical records. Similar displays may be included for other steps of FIG. 2 in the physician workflow, for example, suggestions for important questions to ask during the history of present illness (HPI) or review of systems (ROS), suggestions for examinations to undertake during the physical exam (PE), suggestions for laboratory tests to order on lab order screens, and so on). 
Dahlin does not expressly disclose generating, by the processor, a database query to query a database having a plurality of maps, wherein the plurality of maps include a first map relating a plurality of interactive devices to a plurality of first entity identifiers including the identifier of the first entity, and the plurality of maps include a second map relating a plurality of data types to a plurality of condition identifiers including the identifier of the condition; determining, by the processor, that the interactive device mapped to the identifier of the first entity is configured to provide interactive data of the data type; retrieving, by the processor, the interactive data from the interactive device mapped to the identifier of the first entity; the plurality of maps include a third map relating a plurality of second entities to the 
Sier discloses generating, by the processor, a database query to query a database having a plurality of maps, wherein the plurality of maps include a first map relating a plurality of interactive devices to a plurality of first entity identifiers including the identifier of the first entity, and the plurality of maps include a second map relating a plurality of data types to a plurality of condition identifiers including the identifier of the condition; determining, by the processor, that the interactive device mapped to the identifier of the first entity is configured to provide interactive data of the data type; retrieving, by the processor, the interactive data from the interactive device mapped to the identifier of the first entity (para. 10, 54, and 59-62 of Sier; note the devices used to gather patient data, the recording and pulling of patient data, and the mapping of acquired data in reference to a sleep prediction algorithm, in which the step of mapping comprises a statistical computation of data, and 
Kvernvik discloses training, by the processor, a machine learning model using the third map, the machine learning model indicating probabilities of usage of the plurality of data types by a plurality of candidate second entities, wherein a probability of usage of a particular data type by a particular candidate second entity indicates a likelihood that the particular candidate second entity uses data of the particular data type; sending, by the processor to a device of the first entity, a result of the trained machine learning model showing the probabilities of usage of the data type of the interactive data by the plurality of candidate second entities; (Fig. 4, Fig. 6a, para. 16, 35, 78, 86, 90, and 100 of Kvernvik; note the data usage patterns each with a specific probability associated with the class/type).
Rana discloses that the plurality of maps include a third map relating a plurality of second entities to the plurality of condition identifiers including the identifier of the condition, wherein the plurality of second entities comprises service providers for analyzing the condition; receiving, by the processor, a selection of a second entity among the plurality of candidate second entities indicated by the result of the model, the selection indicating the second entity is selected by the first entity to analyze the condition of the first entity (Figures 3-5 and para. 38-41 of Rana; For example, a patient indicated as being diabetic based on their EMR 18 data who is scheduling an appointment with a podiatrist complaining of sore feet may be presenting with early signs of complication relating to their diabetic condition. The patient may be presented with scheduling options that are unique to the provided combination. If the resource required cannot be scheduled within the time frame selected, a patient message is displayed in process block 98 and the patient is again queried regarding a proposed time frame, or, alternatively, in process block 97, the scheduler 70 generates a list of alternatives. These alternatives can include, for example, appointments at the same time but with different providers, appointments at the same time but at a different location, appointments with the same provider at a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Sier, Kvernvik, and Rana within Dahlin.  The motivation for doing so would have been to improve treatment (abstract of Sier), for better data selection (para. 89 of Kvernvik), and to provide specialized appointment scheduling options (abstract of Rana).
(B) Referring to claim 2, Dahlin discloses further comprising scheduling, autonomously by the processor, an appointment with the second entity to analyze the condition of the first entity (para. 62 and 127 of Dahlin). (C) Referring to claim 3, Dahlin discloses further comprising: receiving, by the processor, a notification from the device associated with the second entity indicating an insufficiency of the loaded condition data; retrieving, by the processor, additional interactive data of the data type from the interactive device; compiling, by the processor, new condition data based on the additional interactive data; and loading, by the processor, the new condition data to the device associated with the second entity (para. 103 and 49-59 of Dahlin). (D) Referring to claim 4, Dahlin discloses further comprising receiving, by the processor, an identifier of the second entity, and identifying the interactive device and the data type based on the identifier of the second entity (para. 87 and 114 of Dahlin). (E) Referring to claim 5, Dahlin discloses wherein the request indicates an attribute, and the method comprising: identifying, by the processor, a candidate second entity with the attribute; identifying, by the processor, at least one data type mapped to the candidate second entity; and sending, by the 
(F) Referring to claim 7, Dahlin discloses wherein the request includes an identifier of the second entity and the method further comprising identifying the plurality of candidate second entities based on an attribute of the second entity (para. 87, 24, 60, 61 of Dahlin).
(G) Claim 8 differs from claim 1 by reciting “A system comprising: a memory device; a hardware processor configured to be in communication with the memory device, the hardware processor being configured to…”(para. 114 of Dahlin). Claim 14 differs from claim 1 by reciting “A computer program product of preloading data for an analysis, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a first device to cause the first device to…“ (para. 25 and abstract of Dahlin). 
The remainder of claims 8 and 14 repeat substantially the same limitations as claim 1 and are therefore rejected for the same reasons given above.
(H) Claims 9-12, 15-18, and 20 repeat substantially the same limitations as claims 2-5 & 7 and are therefore rejected for the same reasons given above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686